UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-19961 ORTHOFIX INTERNATIONAL N.V. (Exact name of registrant as specified in its charter) Netherlands Antilles N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7 Abraham de Veerstraat Curaçao Netherlands Antilles N/A (Address of principal executive offices) (Zip Code) 599-9-4658525 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.10 par value (Title of Class) Nasdaq Global Select Market (Name of Exchange on Which Registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesTNo£ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes£ NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. YesTNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer£Accelerated filerTNon-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes£No T The aggregate market value of registrant’s common stock held by non-affiliates, based upon the closing price of the common stock on the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2006, as reported by the Nasdaq National Market, was approximately $611.2 million.Shares of common stock held by executive officers and directors and persons who own 5% or more of the outstanding common stock have been excluded since such persons may be deemed affiliates.This determination of affiliate status is not a determination for any other purpose. As of March13 , 2007, 16,472,443 shares of common stock were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain sections of the registrant's Proxy Statement to be filed with the Commission in connection with the 2007 Annual General Meeting of Shareholders are incorporated by reference in Part III of this Form 10-K. 1 Table of Contents Page PART I 4 Item 1. Business 4 Item 1A. Risk Factors 23 Item 1B. Unresolved Staff Comments 32 Item 2. Properties 33 Item 3. Legal Proceedings 34 Item 4. Submission of Matters to a Vote of Security Holders 34 PART II 35 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 35 Item 6. Selected Financial Data 38 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 51 Item 8 Financial Statements and Supplementary Data 52 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 52 Item 9A. Controls and Procedures 52 Item 9B Other Information 52 Part III 53 Item 10. Directors, Executive Officers and Corporate Governance 53 Item 11. Executive Compensation 57 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 Item 13. Certain Relationships and Related Transactions, and Director Independence 57 Item 14. Principal Accountant Fees and Services 57 Part IV 58 Item 15. Exhibits and Financial Statement Schedules 58 2 Table of Contents Forward-Looking Statements This Form 10-K contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, relating to our business and financial outlook, which are based on our current beliefs, assumptions, expectations, estimates, forecasts and projections.In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “projects,” “intends,” “predicts,” “potential” or “continue” or other comparable terminology.These forward-looking statements are not guarantees of our future performance and involve risks, uncertainties, estimates and assumptions that are difficult to predict.Therefore, our actual outcomes and results may differ materially from those expressed in these forward-looking statements.You should not place undue reliance on any of these forward-looking statements.Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any such statement, or the risk factors described in Item IA under the heading “Risk Factors,” to reflect new information, the occurrence of future events or circumstances or otherwise. Factors that could cause actual results to differ materially from those indicated by the forward-looking statements or that could contribute to such differences include, but are not limited to, unanticipated expenditures, changing relationships with customers, suppliers and strategic partners, unfavorable results in litigation matters, risks relating to the protection of intellectual property, changes to the reimbursement policies of third parties, changes to governmental regulation of medical devices, the impact of competitive products, changes to the competitive environment, the acceptance of new products in the market, conditions of the orthopedic industry and the economy, currency or interest rate fluctuations and the other risks described under Item 1A – “Business – Risk Factors” in this Form 10-K. 3 Table of Contents PART I Item 1.Business In this Form 10-K, the terms “we”, “us”, “our”, “Orthofix” and “our Company” refer to the combined operations of all of Orthofix International N.V. and its respective consolidated subsidiaries and affiliates, unless the context requires otherwise. OVERVIEW We are a diversified orthopedic products company offering a broad line of surgical and non-surgical products principally in the Spine, Orthopedics, Sports Medicine and Vascular market sectors.Our products are designed to address the lifelong bone-and-joint health needs of patients of all ages, helping them achieve a more active and mobile lifestyle.We design, develop, manufacture, market and distribute medical equipment used principally by musculoskeletal medical specialists for orthopedic applications.Our main products are invasive and minimally invasive spinal implant products and related biologics; non-invasive stimulation products used to enhance the success rate of spinal fusions and to treat non-union fractures; external and internal fixation devices used in fracture treatment, limb lengthening and bone reconstruction; and bracing products used for ligament injury prevention, pain management and protection of surgical repair to promote faster healing.Our products also include a device for enhancing venous circulation, cold therapy, other pain management products, bone cement and devices for removal of bone cement used to fix artificial implants and airway management products used in anesthesia applications. We have administrative and training facilities in the United States and Italy and manufacturing facilities in the United States, the United Kingdom, Italy and Mexico.We directly distribute our products in the United States, the United Kingdom, Italy, Germany, Switzerland, Austria, France, Belgium, Mexico, Brazil and Puerto Rico.In several of these and other markets, we also distribute our products through independent distributors. Orthofix International N.V. is a limited liability company, organized under the laws of the Netherlands Antilles on October19, 1987.Our principal executive offices are located at 7 Abraham de Veerstraat, Curaçao, Netherlands Antilles, telephone number:599-9-465-8525.Our filings with the Securities and Exchange Commission, including our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, annual proxy statement on Schedule 14A and amendments to those reports, are available free of charge on our website as soon as reasonably practicable after they are filed with, or furnished to, the Securities and Exchange Commission.Information on our website or connected to our website is not incorporated by reference into this Form 10-K.Our Internet website is located at http://www.orthofix.com.Our SEC filings are also available on the SEC Internet website as part of the EDGAR database (http://www.sec.gov). 4 Table of Contents Important Events On December 11, 2006, we announced that Chief Executive Officer Alan W. Milinazzo had been appointed to the Company's Board of Directors, to fill the vacancy on the Board of Directors left by the retirement of Mr. Robert Gaines-Cooper, one of Orthofix's founders and the Chairman of the Board from 1989 to 2004.Mr. Milinazzo does not currently serve on any committees of the Board of Directors.Mr. Gaines-Cooper, retired as director of Orthofix International N.V. on December 5, 2006. On September 22, 2006, we completed the acquisition of privately held Blackstone Medical, Inc. (“Blackstone”), a company specializing in the design, development and marketing of spinal implant and related biologics products.The purchase price for the acquisition was $333.0 million, subject to certain closing adjustments, plus transaction costs totaling approximately $9.2 million as of December 31, 2006.Financing costs were approximately $6.0 million.The acquisition and related costs were financed with $330.0 million of senior secured bank debt and cash on hand.The Company’s results, for the year ended December 31, 2006, include the results of Blackstone from the date of acquisition along with the impact of purchase accounting and interest expense associated with the acquisition. On February 16, 2006, we announced that Alan W. Milinazzo, 47, the Company's then Chief Operating Officer, had been promoted to Group President and Chief Executive Officer effective April 1, 2006.Mr. Milinazzo succeeded Charles W. Federico, who remains a Director of Orthofix.Mr. Milinazzo joined the Company on September 6, 2005, in a newly established position of Chief Operating Officer, from Medtronic Inc. where he was Vice President of Medtronic’s Vascular business, as well as Vice President and General Manager of Medtronic’s Coronary and Peripheral business. On September 30, 2005, we announced that we had reached an agreement to settle the patent litigation between our subsidiary Novamedix Distribution, Ltd. and Kinetic Concepts, Inc. (“KCI”) related to our A-V Impulse System®.Under the terms of the settlement, KCI agreed to pay Novamedix $75 million, and we received a limited assignment of certain KCI foot pump patent rights.KCI retains rights in the patents and will maintain its Plexi Pulse foot pump product line going forward.The settlement resolves and settles all claims between the parties.In the first quarter of 2006, we distributed approximately $22.9 million of the settlement proceeds to certain parties including former owners of Novamedix, pursuant to contracts requiring those disbursements. Business Strategy Our business strategy is to offer innovative, cost-effective orthopedic products to the Spine, Orthopedic, Sports Medicine and Vascular market sectors that reduce both patient suffering and healthcare costs.We intend to continue to expand applications for our products by utilizing synergies among our core technologies.We intend to expand our product offerings through business or product acquisition and assignment or licensing agreements, as well as through our own product development efforts.We will leverage our sales and distribution network by selling our products in all markets in which we can generate adequate financial returns.We intend to continue to enhance physician relationships through extensive education efforts as well as strengthen contracting and reimbursement relationships through our dedicated sales and administrative staff. 5 Table of Contents Business Segments and Market Sectors Our business is divided into four reportable segments:Orthofix Domestic (“Domestic”), Blackstone, Breg, and Orthofix International (“International”).Domestic consists of operations of our subsidiary Orthofix Inc. that uses both direct and distributor sales representatives to sell Spine and Orthopedic products to hospitals, doctors, and other healthcare providers in the United States market.We have designated Blackstone, our newly acquired subsidiary, as a business segment.Blackstone specializes in the design, development and marketing of spinal implant and related biologic products.Blackstone uses distributor sales representatives to sell Spine products domestically and internationally.Breg designs, manufactures, and distributes orthopedic products for post-operative reconstruction and rehabilitative patient use and sells those Sports Medicine products through a network of domestic and international distributors, sales representatives, and affiliates.International consists of locations in Europe, Mexico, Brazil, and Puerto Rico, as well as independent distributors outside the United States.International uses both direct and distributor sales representatives to sell Spine, Orthopedic, Sports Medicine, Vascular, and Other products. Business Segment (a): Year ended December 31, (In US$ thousands) 2006 2005 2004 Net Sales Percent of Total Net Sales Net Sales Percent of Total Net Sales Net Sales Percent of Total Net Sales Domestic $ 152,560 42 % $ 135,084 43 % $ 118,074 41 % Blackstone 28,134 8 % - Breg 76,219 21 % 72,022 23 % 68,294 24 % International 108,446 29 % 106,198 34 % 100,270 35 % Total $ 365,359 100 % $ 313,304 100 % $ 286,638 100 % (a) Prior to 2006 our operations in Mexico and Brazil were included within the Orthofix Domestic segment. Conversely, in 2006 such operations are included within Orthofix International.The prior year presentation has been restated to conform with the current presentation. Additional financial information regarding our business segments can be found in Part II, Item 8, “Financial Statements and Supplementary Data”, as well as in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. We maintain our books and records by business segment; however, we use market sectors to describe our business.The Company’s segment information is prepared on the same basis that the Company’s management reviews the financial information for operational decision making purposes.Market sectors, which categorize our revenues by types of products, describe the net sales of our Company more clearly than our business segments. Our market sectors, which were reformatted in 2006 to more clearly associate our products with markets, are Spine, Orthopedics, Sports Medicine, Vascular, and Other. 6 Table of Contents Market Sector: Year ended December 31, (In US$ thousands) 2006 2005 2004 Net Sales Percent of Total Net Sales Net Sales Percent of Total Net Sales Net Sales Percent of Total Net Sales Spine $ 145,113 40 % $ 101,622 33 % $ 81,373 28 % Orthopedics 95,799 26 % 92,097 29 % 90,112 31 % Sports Medicine 79,053 22 % 72,970 23 % 68,488 24 % Vascular 21,168 6 % 23,887 8 % 25,226 9 % Other 24,226 6 % 22,728 7 % 21,439 8 % Total $ 365,359 100 % $ 313,304 100 % $ 286,638 100 % Additional financial information regarding our market sectors can be found in Part II, Item 8, “Financial Statements and Supplementary Data”, as well as in Item7,“Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Products Our revenues are generally derived from the sales of products in four market sectors, Spine (40%), Orthopedics (26%), Sports Medicine (22%) and Vascular (6%), which together accounted for (94%) of our total net sales in 2006.Sales of Other products, including airway management products for use during anesthesia, woman’s care and other products, accounted for (6%) of our total net sales in 2006. 7 Table of Contents The following table identifies our principal products by trade name and describes their primary applications: Product Primary Application SpineProducts Spinal-Stim® PEMF non-invasive lumbar spine bone growth stimulator Cervical-Stim® PEMF non-invasive cervical spine bone growth stimulator 3 Degree/Reliant Plating systems implanted during anterior cervical spine fusion procedures Hallmark A cervical plating system implanted during anterior cervical spine fusion procedures ICON Modular Spinal Fixation System A system of rods, crossbars and modular pedicle screws designed to be implanted during a minimally invasive posterior lumbar spine fusion procedure Ascent POCT System A system of pedicle screws and rods implanted during a posterior spinal fusion procedure involving the stabilization of several degenerated or deformed cervical vertebrae Construx VBR System A modular device implanted during the replacement of degenerated or deformed spinal vertebrae to provide additional anterior support Construx Mini VBR System Smaller, unibody versions of the Construx VBR System, implanted during the replacement of degenerated or deformed spinal vertebrae Unity Lumbosacral Fixation System A plating system implanted during anterior lumbar spine fusion procedures Ngage Surgical Mesh A modular metallic interbody implant placed between two vertebrae to restore disc space and increase stability that has been lost due to degeneration or deformity Newbridge Laminoplasty Fixation System A device implanted during a posterior surgicalprocedure to expand the cervicalvertebrae and relieve pressure on the spinal canal Trinity Bone Matrix An adult stem-cell based bone growth matrix used during surgery to enhance the success of a spinal fusion procedure Alloquent Allografts Interbody devices made of cortical bone that is used to restore the space that has been lost between two or more vertebrae due to a degenerated disc 8 Table of Contents Product Primary Application Orthopedic Products Fixation External fixation and internal fixation, including the Sheffield Ring, limb-lengthening systems, DAF, ProCallus, XCaliber™, Contour VPS,VeroNail and Centronail Physio-Stim® PEMF long bone non-invasive bone growth stimulator PC.C.P® Percutaneous compression plating system for hip fractures eight-Plate Guided Growth System® Treatment to treat the bowed legs or knock knees of children Cemex Bone cement ISKD® Internal limb-lengthening device OSCAR Ultrasonic bone cement removal Sports Medicine Breg Bracing Bracing products which provide support and protection of limbs and extremities during healing and rehabilitation Polar Care® Cold therapy products to reduce swelling, pain and accelerate the rehabilitation process Pain Care® Pain therapy products that provide continuous post-surgicalinfusion of local anesthetic into surgical site Vascular A-V Impulse System Enhancement of venous circulation, used principally after orthopedic procedures to prevent deep vein thrombosis Non-Orthopedic Products Laryngeal Mask Maintenance of airway during anesthesia Other Several non-orthopedic products for which various Orthofix subsidiaries hold distribution rights We have proprietary rights in all of the above products with the exception of the Laryngeal Mask, Cemex, ISKD, eight-Plate, Contours VPS and Trinity Bone Matrix.We have the exclusive distribution rights for the Laryngeal Mask and Cemex in Italy, for the Laryngeal Mask in the United Kingdom and Ireland and for the ISKD, eight-Plate and Contours VPS worldwide.We have U.S. distribution rights for Trinity Bone Matrix for use in spinal applications. We have numerous trademarked products and services including but not limited to the following:Orthofix®, ProCallus®, XCaliber™, PC.C.P®, OASIS™, Spinal-Stim®, Cervical-Stim®, Physio-Stim®, Blackstone®, Alloquent®, Ascent®, Construx®, Hallmark®, ICON®, Newbridge®, Ngage®, Trinity™ Matrix, Unity®, Breg®, Polar Care®, Pain Care® and Fusion™ XT. 9 Table of Contents Spine Spine product sales represented 40% of our total net sales in 2006. Neck and back pain is a common health problem for many people throughout the world, and often requires surgical or non-surgical intervention for improvement.Neck and back problems are usually of a degenerative nature and are more prevalent among the older population.As the population ages, we believe physicians will see an increasing number of patients with degenerative spine issues, who wish to have a better quality of life than that experienced by previous generations.Treatment options for spine disorders are expected to expand to fill the existing gap between conservative pain management and invasive surgical options, such as spine fusion. Orthofix’s Spine products are positioned to address the needs of spine patients at many points along the continuum of care, offering non-operative, pre-operative, operative and post-operative products.Our products currently address the cervical fusion segment as well as the lumbar fusion segment which is the largest sub-segment of the spine market. The wide array of spine implants offered by Blackstone are used during surgical procedures intended to treat a variety of spine conditions.Most of these surgeries are fusion procedures in the cervical and lumbar spine that utilize Blackstone’s metal plates, rods and screws, their interbody devices or vertebral body replacements, and their biologic bone growth product. Additionally, bone growth stimulators used in spinal applications are designed to enhance the success rate of certain spinal fusions by stimulating the body’s own natural healing mechanism post-surgically.These non-invasive portable devices are intended to be used as part of a home treatment program prescribed by a physician. Spinal Implants The human spine is made up of 33 interlocking vertebrae that protect the spinal cord and provide structural support for the body.The top seven vertebrae make up the cervical spine, which bears the weight of the skull and provides the highest range of motion.The next 17 vertebrae encompass the thoracic and lumbar, or thoracolumbar , sections of the spine.The thoracic area helps protect the internal organs in the body’s abdomen by attaching to the rib cage, and is the least mobile segment of the spine.The lumbar area carries the greatest portion of the body’s weight, allowing some rotation and handling the majority of the bending.The vast majority of medical procedures involving the spine are performed in the cervical and lumbar segments. Spinal bending and rotation are accomplished through the vertebral discs located between each vertebrae.Each disc is made up of a tough fibrous exterior, called the annulus, which surrounds a soft core called the nucleus. Excess pressure, deformities, injury or disease can lead to a variety of conditions affecting the vertebrae and discs that ultimately require medical intervention in order to relive patient pain and restore stability in the spine. Spinal fusion is the permanent union of two or more vertebrae to immobilize and stabilize the affected portion of the spine.Most fusion surgeries involve the placement of a bone graft between the affected vertebrae, which is typically held in place by metal implants that also provide stability to the spine until the desired growth of new bone can complete the fusion process.These implants consist of some combination of rods, screws and plates that are designed to remain in the patient even after the fusion has occurred. Most fusion procedures performed on the lumbar area of the spine are done posterially, or from the back, while the majority of cervical fusions are performed from the anterior, or front, of the body.However, the growing use of mesh cages and other interbody devices has resulted in the increasing use of an anterior, or frontal, approach to many lumbar surgeries.Interbody devices are small hollow implants typically made of either bone, metal or a thermoplastic compound called Polyetheretherketonesthat are placed between the affected vertebrae to restore the space lost by the degenerated disc.The hollow spaces within these interbody devices are typically packed with some form of biologic material designed to accelerate the formation of new bone around the graft which ultimately results in the desired fusion. 10 Table of Contents Orthofix’s wholly-owned subsidiary, Blackstone, provides a wide array of implants designed for use primarily in cervical and lumbar fusion surgeries.These implants are made of metal, bone, or PEEK.Additionally, Blackstone’s product portfolio includes a unique adult stem cell-based biologic bone grafting product, called Trinity™ Matrix. The majority of implants offered by Blackstone are made of titanium metal.This includes the 3 Degree, Reliant and Hallmark cervical plates.Additionally, the Spinal Fixation System (SFS) and the Ascent POCT System are sets of rods, crossbars and screws which are implanted during posterior fusion procedures.The more recently introduced ICON Modular Spinal Fixation System is designed to be used in minimally-invasive posterior lumbar fusion procedures.The Company also offers specialty plates that are used in less common procedures, and as such are not manufactured by many device makers.This would include the Newbridge Laminoplasty Fixation System used to expand the cervical vertebrae and relieve pressure on the spinal canal, as well as the Unity plate which is used in anterior lumbar fusion procedures. Blackstone also offers a variety of devices made of PEEK, which is a thermoplastic material with mechanical properties that make it ideal for use in certain medical devices.The products Blackstone offers that are made of this material include vertebral body replacements and interbody devices.As the name would suggest, vertebral body replacements are used to replace a patient’s degenerated or deformed vertebrae.On the other hand, interbody devices replace a damaged disc, restoring the space that had been lost between two vertebrae.Blackstone also offers interbody devices, or cages, made of titanium metal. Blackstone is also a distributor of biologic products, including interbody devices made of human cadaveric bone that has been harvested from donors and carved by a machine into a desired shape, and a unique adult stem cell-based product used to enhance a patient’s ability to quickly grow new bone around a spinal fusion site.This product contains live adult stem cells harvested from human donors.It is intended to be a safer, simpler alternative to an autograft, which is commonly performed in connection with a spine fusion procedure.An autograft involves a separate surgical incision in the patient’s hip area in order to harvest the patient’s own bone to be used during the fusion procedure.An autograft procedure adds risk of an additional surgical procedure and related patient discomfort in conjunction with the spinal fusion. Spinal Bone Growth Stimulators Separate from Blackstone, Orthofix offers two spinal bone growth stimulation devices. Our stimulation products use a pulsing electromagnetic field (“PEMF”) technology to enhance the growth of bone tissue following surgery and are placed externally over the site to be healed.Clinical data shows our PEMF signal enhances the body’s enzyme activities, induces mineralization, encourages new vascular penetration and results in a process that generates new bone growth at the spinal fusion site. Orthofix has sponsored independent research at the Cleveland Clinic, where scientists conducted animal and cellular studies to identify the influence of Orthofix’s PEMF signals on bone cells.Four of the six studies have been published; one in each of the years 2003, 2004, 2005, and 2006.One of the two remaining studies has been accepted for publication in a peer-reviewed journal; the publication date is to be determined and the final manuscript is currently under journal review.Among other insights, the studies illustrate the positive effects of PEMF on bone loss, callus formation, and collagen.Furthermore, characterization and visualization of the Orthofix PEMF waveform is paving the way for signal optimization for a variety of applications and indications. Spinal-Stim was the first non-invasive spinal fusion stimulator system commercially available in the United States.Spinal-Stim is designed for the treatment of the lower thoracic and lumbar regions of the spine.Some spine fusion patients are at greater risk than most patients of not generating new bone around the damaged vertebrae after the operation.These patients typically have one or more risk factors such as smoking, obesity or diabetes, or their surgery involves the revision of a previously attempted fusion procedure that failed, or the fusion of multiple levels of vertebra in one procedure.For these patients, post-surgical bone growth stimulation using Spinal-Stim has been shown to increase the probability of fusion, without the need for additional surgery.According to internal sales data, more than 190,000 patients have been treated using Spinal-Stim since the product was introduced in 1990.The device uses proprietary technology and a wavelength to generate a pulsed electromagnetic field (PEMF) signal.Our FDA approval to market Spinal-Stim commercially is for both failed fusions and healing enhancement as an adjunct to initial spinal fusion surgery. 11 Table of Contents On December 28, 2004, we received approval from the U.S. Food and Drug Administration (FDA) to market our Cervical-Stim® bone growth stimulator.Cervical-Stim® is the first and only FDA-approved bone growth stimulator for use as an adjunct to cervical (upper) spine fusion in certain high-risk patients. The FDA approval of Cervical-Stim® is based upon a pre-market approval (“PMA”) application that included the results of a prospective, randomized, multi-center clinical investigation of Cervical-Stim.The clinical trial randomized a total of 323 “high-risk” patients who had undergone cervical fusion surgery for degenerative conditions.The trial defined “high risk” as patients who had at least two risk factors.Results showed that 84% of patients who wore the device healed and 69% of patients who did not wear the device healed.These results are clinically significant. Orthopedics Orthopedics products represented 26% of our total net sales in 2006. The medical devices offered in Orthofix’s Orthopedic market sector are used for two primary purposes.These are bone fracture management and bone deformity correction. Fixation For a fracture to heal properly, without misalignment or rotation, the bone must be set and fixed in the correct position.The bone must be kept stable, but not absolutely rigid, in order to alleviate pain, maintain the correct alignment and initiate new bone formation for proper healing.Fractures initially should not bear any weight but, at the appropriate time in the healing cycle, benefit from gradually increasing micromovement, weight-bearing and function, which further stimulate the new bone formation. In most fracture cases, physicians use casting, the simplest available non-surgical procedure.We believe, however, that approximately 15-20% of all fractures require surgical intervention. Our fracture management products consist of fixation devices designed to stabilize a broken bone until it can heal, as well as non-invasive post-surgical bone growth stimulation devices designed to accelerate the body’s formation of new bone.Our fixation products come in two main types: external devices and internal devices.We initially focused on the production of external fixation devices for management of fractures that require surgery. External fixation devices are used to stabilize fractures from outside the skin with minimal invasion into the body.Our fixation devices use screws that are inserted into the bone on either side of the fracture site, to which the fixator body is attached externally.The bone segments are aligned by manipulating the external device using patented ball joints and, when aligned, are locked in place for stabilization.Unlike other treatments for fractures, external fixation allows micromovement at the fracture site, which is beneficial to the formation of new bone.We believe that it is among the most minimally invasive and least complex surgical options for fracture management. Internal fixation devices come in various sizes, depending on the bone which requires treatment and consist of either long rods commonly referred to as nails, or as plates that are attached with the use of screws.A nail is inserted into the hollow core of a fractured long bone, such as the humerus, tibia and fibula, found in human arms and legs.Alternatively, a plate is attached by screws to an area such as a broken wrist or hip.External devices are designed in large part to be used for the same types of conditions that can be treated by internal fixation devices.The difference is that the external fixator is a set of rods, rings and screws attached at the fracture site from outside the arm or leg, and is held in place by the screws that extend from the device through the patient’s skin into the fractured bone.The choice of whether to use an internal or external fixation device is driven in large part by physician preference.Many patients, however, favor internal fixation devices for aesthetic reasons. An example of one of our external fixation devices is the XCaliber™ fixator, which is made from a lightweight radiolucent material and provided in three configurations to cover long bone fractures, fractures near joints and ankle fractures.The radiolucency of XCaliber™ fixators allows X-rays to pass through the device and provides the surgeon with significantly improved X-ray visualization of the fracture and alignment.In addition, these three configurations cover a broad range of fractures with very little inventory.The XCaliber™ fixators are provided pre-assembled in sterile kits to decrease time in the operating room. 12 Table of Contents Our proprietary XCaliber™ bone screws are designed to be compatible with our external fixators and reduce inventory for our customers.Some of these screws are covered with hydroxyapatite, a mineral component of bone that reduces superficial inflammation of soft tissue.Other screws in this proprietary line do not include the hydroxyapatite coating but offer different advantages such as patented thread designs for better adherence in hard or soft bone.We believe we have a full line of bone screws to meet the demands of the market. Another example of an external fixation device designed for the treatment of fractures is our Sheffield fixator.The Sheffield fixator is radiolucent and uses fewer components than other products used for limb reconstruction.In addition, the Sheffield fixator is more stable and stronger than most competing products – two critical concerns for a long-term limb reconstruction treatment.We believe other advantages of the Sheffield fixator over competing products include the rapid assembly, ease of use and the numerous possibilities for customization for each individual patient. Examples of our internal fixation devices include: · The Centronail is a new state of the art nailing system for stabilizing fractures in the femur, tibia and humerus. It has all the attributes of the Orthofix Nailing System but has additional advantages: it is made of titanium; has improved mechanical distal targeting and instrumentation and a design which requires significantly reduced inventory; · The VeroNail marks Orthofix’s entry into the intramedullary hip nailing market.For use in hip fractures, it provides a minimally-invasive screw and nail design intended to reduce surgical trauma and allow patients to begin walking again as soon as possible after the operation.It uses a dual screw configuration that provides more stability than previous single screw designs; and · The Gotfried Percutaneous Compression Plating or PC.C.P® System is another minimally invasive method of stabilization and fixation for hip-fracture surgery developed by Y. Gotfried, M.D.Traditional hip-fracture surgery can require a 5-inch-long incision down the thigh, but the PC.C.P® System involves two smaller incisions, each less than one inch long.The PC.C.P® System then allows a surgeon to work around most muscles and tendons rather than cutting through them.Major benefits of this new approach to hip-fracture surgery include (1) a significant reduction of complications due to a less traumatic operative procedure; (2) reduced blood loss and less pain (important benefits for the typically fragile and usually elderly patient population, who often have other medical problems); and (3) faster recovery, with patients often being able to bear weight a few days after the operation, and improved post-operative results. Bone Growth Stimulation Our Physio-Stim® bone growth stimulator products use a pulsed electromagnetic field (PEMF) technology similar to that described previously in the discussion of our spine stimulators.The primary difference is that the Physio-Stim® physical configuration is designed for use on bones found in areas other than the spine. A bone’s regenerative power results in most fractures healing naturally within a few months.In certain situations, however, fractures do not heal or heal slowly, resulting in “non-unions.”Traditionally, orthopedists have treated such fracture conditions surgically, often by means of a bone graft with fracture fixation devices, such as bone plates, screws or intramedullary rods.These are examples of “invasive” treatments.Our patented bone growth stimulators use a low level of PEMF signals to activate the body’s natural healing process and have proven successful in treating fracture non-unions.The stimulation products that we currently market are external and apply bone growth stimulation without implantation or other surgical procedures. 13 Table of Contents Our patient data shows that eight out of ten patients with fracture non-unions that use Physio-Stim® are healed by our product without additional invasive surgical treatment.The systems offer portability, rechargeable battery operation, integrated component design, patient monitoring capabilities and the ability to cover a large treatment area without factory calibration for specific patient application.According to internal sales data, more than 123,000 patients have been treated using Physio-Stim® for long bone non-unions since the product was introduced. Deformity Corrections In addition to the treatment of bone fractures, we also design, manufacture and distribute devices that are used to treat congenital bone conditions, such as limb length discrepancies, angular deformities (e.g., bowed legs in children), or degenerative diseases, as well as conditions resulting from a previous trauma.Examples of products offered in these areas include the eight-Plate Guided Growth System® and the Intramedullary Skeletal Kinetic Distractor, or ISKD®.The ISKD® system is a patented, internal limb-lengthening device that uses a magnetic sensor to monitor limb-lengthening progress on a daily basis.ISKD® is an expandable tubular device that is completely implanted inside the bone to be lengthened.Only the patient and surgeon need know the bone is being lengthened.Once implanted, ISKD® lengthens the patient’s bone gradually, and, after lengthening is completed, the system stabilizes the lengthened bone.ISKD® is the only FDA-approved intramedullary bone lengthener on the market, and we have the exclusive worldwide distribution rights for this product. Sports Medicine Sports Medicine product sales represented 22% of our total net sales in 2006. We believe Breg is a market leader in the sale of orthopedic post-operative reconstruction and rehabilitative products to hospitals and orthopedic offices.Breg’s products are grouped primarily into three product categories:Breg Bracing, Polar Care and Pain Care.Approximately 58% of Breg’s net revenues were attributable to the sale of bracing products in 2006, including: (1) functional braces for prevention of ligament injuries, (2) load-shifting braces for osteoarthritic pain management, (3) post-operative braces for protecting surgical repair and (4) foot and ankle supports that provide an alternative to casting.Approximately 29% of Breg’s 2006 net revenues came from the sale of cold therapy products used to minimize the pain and swelling following knee, shoulder, elbow and back injuries or surgery.Approximately 7% of Breg’s 2006 net revenues came from the sale of pain therapy products used for patient control over post-operative pain management after common Sports Medicine procedures such as arthroscopy of the knee and shoulder.Approximately 6% of Breg’s 2006 net revenues came from the sale of other rehabilitative products.Breg sells its products through a network of domestic and international independent distributors and related international subsidiaries. Breg Bracing We design, manufacture and market a broad range of rigid knee bracing products, including ligament braces, post-operative braces and osteoarthritic braces.The rigid knee brace products are either customized braces or standard adjustable off-the-shelf braces.Breg braces are endorsed by the Professional Football Athletic Trainers Society. Ligament braces provide durable support for moderate to severe knee ligament instabilities and help stabilize the joint so that patients may successfully complete rehabilitation and resume their daily activities.The product line includes premium custom braces and off-the-shelf braces designed for use in all activities.All ligament braces are also available with a patellofemoral option to address tracking and subsequent pain of the patellofemeral joint.We market the ligament product line under the Fusion™ and X2K™ brand names. Post-operative braces limit a patient’s range of motion after knee surgery and protect the repaired ligaments and/or joints from stress and strain.These braces promote a faster and healthier healing process.The products within this line provide both immobilization and/or a protected range of motion.The Breg post-op family of braces, featuring the Quick-Set hinge, offers complete range of motion control for both flexion and extension, along with a simple-to-use drop lock mechanism to lock the patient in full extension.The release lock mechanism allows for easy conversion to full range of motion.The straps, integrated through hinge bars, offer greater support and stability.This hinge bar can be “broken down” for use during later stages of rehabilitation.The Breg T-Scope® is a premium brace in the post-operative bracing market and has every feature available offered in our post-operative knee braces, including telescoping bars, easy application, full range of motion and a drop lock feature. 14 Table of Contents Osteoarthritic braces are used to treat patients suffering from osteoarthritis of the knee.Osteoarthritis (“OA”) is a form of damage to, or degeneration of, the articular surface of a joint.This line of custom and off-the-shelf braces is designed to shift the load going through the knee, providing additional stability and reducing pain.In some cases, this type of brace may serve as a cost-efficient alternative to total knee replacement.Breg’s CounterForce Plus, our newest bracing technology for patients suffering from OA, is based on a functional knee brace design that controls both anterior/posterior and varus/valgus instabilities. Cold Therapy We manufacture, market and sell a leading cold therapy product line, Polar Care®.Breg created the market for cold therapy products in 1991 when it introduced the Polar Care® 500, a cold therapy device used to reduce swelling, minimize the need for post-operative pain medications and generally accelerate the rehabilitation process.Today, we believe that cold therapy is a standard of care with physicians despite limited historical reimbursement by insurance companies over the years.Based on the increasing acceptance of cold therapy, reimbursement by insurance companies is improving. The Polar Care® product uses a circulation system to provide constant fluid flow rates to ensure safe and effective treatment.The product consists of a cooler filled with ice and cold water connected to a pad, which is applied to the affected area of the body; the device provides continuous cold therapy for the relief of pain.Breg’s cold therapy line consists of the Polar Care® 500, Polar Care® 500 LITE, Polar Care® 300, Polar Cub and cold gel packs. Infusion Pumps We manufacture, market and sell a line of pain therapy products called Pain Care®.This product line includes the Pain Care® 3200 and 4200 lines of disposable, pain management infusion pumps.These pain management systems provide a continuous infusion of local anesthetic dispensed directly into the surgical site following a surgical procedure.The Pain Care® family provides infusions, controlled by the patient, of a local anesthetic to alleviate and moderate severe pain experienced following surgery.We also sell the ePain Care, an electronic, reusable infusion pump, which delivers a bolus of local anesthetic in a programmable treatment protocol. Other Additionally, Breg offers a line of continuous passive motion (CPM) and home therapy products to accommodate post-surgical ambulation and recovery from shoulder, knee and ankle injuries. Vascular Vascular product sales respresented 6% of our total net sales in 2006.Our non-invasive post-surgical vascular therapy product, called the A-V Impulse System, is primarily used on patients following orthopedic joint replacement procedures. It is designed to reduce dangerous deep vein thrombosis, or blood clots and post-surgery pain and swelling by improving venous blood return and improving arterial blood flow.For patients who cannot walk or are immobilized, this product simulates the effect that would occur naturally during normal walking or hand flexion with a mechanical method and without the side effects and complications of medication. The A-V Impulse System consists of an electronic controller attached to a special inflatable slipper or glove, or to an inflatable bladder within a cast, which promotes the return of blood to the veins and the inflow of blood to arteries in the patient’s arms and legs.The device operates by intermittently impulsing veins in the foot or hand, as would occur naturally during normal walking or hand clenching.Conventionally, in order to reduce the incidence of deep vein thrombosis, heparin or related pharmacological products have been administered during and after operations.The A-V Impulse System has been demonstrated to give prophylactic benefits that are comparable to the forms of pharmacological treatment but without their adverse side effects, the most serious of which typically is bleeding.The A-V Impulse System is distributed in the United States by Kendall Healthcare (“Kendall”), a division of Tyco Healthcare Group LP.Outside the United States, the A-V Impulse System is sold directly by our distribution subsidiaries in the United Kingdom, Italy and Germany and through selected distributors in the rest of the world. 15 Table of Contents Other Products Other product sales represented 6% of our total net sales in 2006. Laryngeal Mask The Laryngeal Mask, a product of Venner Capital S.A. (formally known as LMA International S.A.), is an anesthesia medical device used for establishing and maintaining the patient’s airway during an operation.We have exclusive distribution rights for the Laryngeal Mask in the United Kingdom, Ireland and Italy. Other We hold distribution rights for several other non-orthopedic products including Mentor breast implants in Brazil and women’s care products in the United Kingdom. Product Development Our research and development departments are responsible for new product development.We work regularly with certain institutions referred to below as well as with physicians and other consultants on the long-term scientific planning and evolution of our research and development efforts.Our primary research and development facilities are located in Wayne, New Jersey; Springfield, Massachusetts; Verona, Italy; McKinney, Texas; Vista, California; and Andover, United Kingdom. We maintain interactive relationships with prestigious spine and orthopedic centers in the United States, Europe, Japan and South and Central America, including research and development centers such as the Cleveland Clinic Foundation, Rutgers University, and the University of Verona in Italy.Several of the products that we market have been developed through these collaborations.In addition, we regularly receive suggestions for new products from the scientific and medical community, some of which result in Orthofix entering into assignment or license agreements with physicians and third-parties.We also receive a substantial number of requests for the production of customized items, some of which have resulted in new products.We believe that our policy of accommodating such requests enhances our reputation in the medical community. To support its new product development efforts, Blackstone identifies noted spine surgeons each year to participate in its Executive Medical Advisory Board (“eMAB”).These physicians, who typically have at least 10 years of experience in spine surgery, assist Blackstone in setting the overall direction of its research and development efforts based on emerging trends and technologies in the field.The eMAB also assists with the identification and allocation of resources necessary to carry out specific research and development initiatives.The eMAB meets formally once a year and also provides additional ongoing support to management through discussions throughout the year.In addition to the eMAB , Blackstone maintains a Medical Advisory Board of approximately 50 surgeons from across the country who are involved in various aspects of product development including early product evaluation and the development of product operating guides. 16 Table of Contents In 2006 we spent $15.0 million on research and development and recorded a $40.0 million charge for In Process Research and Development as part of the purchase accounting for the Blackstone transition.In 2005 and 2004, we spent $11.8 million and $11.5 million, respectively, on research and development. Patents, Trade Secrets, Assignments and Licenses We rely on a combination of patents, trade secrets, assignment and license agreements as well as non-disclosure agreements to protect our proprietary intellectual property.We own numerous U.S. and foreign patents and have numerous pending patent applications and license rights under patents held by third parties.Our primary products are patented in major markets in which they are sold.There can be no assurance that pending patent applications will result in issued patents, that patents issued or assigned to or licensed by us will not be challenged or circumvented by competitors or that such patents will be found to be valid or sufficiently broad to protect our technology or to provide us with any competitive advantage or protections.Third parties might also obtain patents that would require assignments to or licensing by us for the conduct of our business.We rely on confidentiality agreements with key employees, consultants and other parties to protect, in part, trade secrets and other proprietary technology. We obtain assignments or licenses of varying durations for certain of our products from third parties.We typically acquire rights under such assignments or licenses in exchange for lump-sum payments or arrangements under which we pay to the licensor a percentage of sales.However, while assignments or licenses to us generally are irrevocable, there is no assurance that these arrangements will continue to be made available to us on terms that are acceptable to us, or at all.The terms of our license and assignment agreements vary in length from a specifiednumber of years to the life of product patents or the economic life of the product.These agreements generally provide for royalty payments and termination rights in the event of a material breach. Government Regulation Sales of medical devices, including our products, are subject to regulatory requirements in the U.S. and abroad which regulate the development, approval, testing, manufacture, labeling, marketing and sale of medical products and which vary widely from country to country.The amount of time required to obtain approvals or clearances from regulatory authorities also differs from country to country. Our products are subject to the regulatory powers of the U.S. Food and Drug Administration (“FDA”) pursuant to the Medical Device Amendments Act of 1976 to the Federal Food, Drug, and Cosmetics Act, as amended, and regulations issued or proposed hereunder.With certain exceptions, our products fall into FDA classifications that require a less rigorous standard of review by the FDA pursuant to Section 510(k) of the 1976 Amendments than devices that require pre-market approval applications.However, our bone growth stimulation products are classified as Class III by the FDA, and have been approved for commercial distribution in the United States following our submission of the required pre-market approval applications.We also have under development, an artificial cervical disc product which is currently classified as FDA Class III.As such, this product is required to complete a rigorous pre-market approval process including a human clinical trial.We also have under development other products designed to treat degenerative spinal disc disease but which allow greater post-surgical mobility than standard surgical approaches involving spinal fusion techniques.Certain of these products may be classified as FDA Class III products and may require pre-market approval process including a human clinical trial.In addition, our subsidiary, Blackstone Medical, is a distributor of a product for bone repair and reconstruction under the brand name Trinity™ Matrix which is an allogeneic bone matrix containing viable adult mesenchymal stem cells.We believe that Trinity™ Matrix is properly classified by the FDA under its Human Cell, Tissues and Cellular and Tissue-Based Products, or HCT/P,regulatory paradigm and not as a medical device or as a biologic or as a drug.Rather, we believe it is regulated under Section 361 of the Public Health Service Act and C.F.R. Part 1271.Blackstone also distributes certain surgical implant products known as “allograft” products which are derived from human tissues and which are used for bone reconstruction or repair and are surgically implanted into the human body.We believe that these products are properly classified by the FDA as minimally-manipulated tissue and are covered by FDA’s “Good Tissues Practices” regulations, which cover all stages of allograft processing.There can be no assurance that our suppliers of the Trinity™ Matrix and allograft products will continue to meet applicable regulatory requirements or that those requirements will not be changed in ways that could adversely affect our business.Further, there can be no assurance that these products will continue to be made available to us or that applicable regulatory standards will be met or remain unchanged.Moreover, products derived from human tissue or bone are from time to time subject to recall for certain administrative or safety reasons and we may be affected by one or more such recalls.For a description of these risks, see Item 1A “Risk Factors.” 17 Table of Contents The medical devices that we develop, manufacture and market are subject to rigorous regulation by the FDA and numerous other federal, state and foreign governmental authorities. The process of obtaining FDA and other regulatory approvals to develop and market a medical device, particularly from the FDA, can be costly and time-consuming, and there can be no assurance that such approvals will be granted on a timely basis, if at all. While we believe that we have obtained all necessary clearances for the manufacture and sale of our products and that they are generally in compliance with applicable FDA and other material regulatory requirements, there can be no assurance that we will be able to continue such compliance. If the FDA came to believe that we were not in compliance with applicable law or regulations, it could institute proceedings to detain or seize our products, issue a recall, impose operating restrictions, enjoin future violations and assess civil and criminal penalties against us, our officers or our employees and could recommend criminal prosecution to the Departmentof Justice.In addition, the regulatory process may delay the marketing of new products for lengthy periods and impose substantial additional costs if the FDA lengthens review times for new devices.The FDA also has the ability to reclassify medical devices from one category of regulatory classification to another and there can be no assurance that one or more of our products will not be reclassified.Reclassification can, among other things, adversely affect the level of reimbursement that can be obtained for that product. Moreover, governmental authorities outside the U.S have become increasingly stringent in their regulation of medical devices, and our products may become subject to more rigorous regulation by non-U.S. governmental authorities in the future.U.S. or non-U.S. government regulations may be imposed in the future that may have a material adverse effect on our business and operations.The European Commission, or EC, has harmonized national regulations for the control of medical devices through European Medical Device Directives with which manufacturers must comply.Under these new regulations, manufacturing plants must have received CE certification from a “notified body” in order to be able to sell products within the member states of the European Union.Certification allows manufacturers to stamp the products of certified plants with a “CE” mark.Products covered by the EC regulations that do not bear the CE mark cannot be sold or distributed within the European Union.We have received certification for all currently existing manufacturing facilities and products. Our sales and marketing practices are also subject to a number of U.S. laws regulating healthcare fraud and abuse such as the federal Anti-Kickback Statute and the federal Physician Self-Referral Law (known as the “Stark Law”), the Civil False Claims Act and the Health Insurance Portability and Accountability Act of 1996 as well as numerous state laws regulating healthcare and insurance.These laws are enforced by the Office of Inspector General within the United States Department of Health and Human Services, the United States Department ofJustice, and other federal, state and local agencies.Among other things, these laws and others generally:(1) prohibit the provision of any thing of value in exchange for the referral of patient for, or the purchase, order, or recommendation of, any item or service reimbursed by a healthcare program, (including Medicare and Medicaid), (2) require that claims for payment submitted to the government healthcare programs be truthful, (3) prohibit the transmission of protected healthcare information to persons not authorized to receive that information, (4) require the provision of certain information to the government, and (5) require the maintenance of certain government licenses and permits. In addition, U.S. federal and state laws protect the confidentiality of certain health information, in particular individually identifiable information such as medical records, and restrict the use and disclosure of that protected information.At the federal level, the U.S. Department of Health and Human Services promulgated health information privacy and security rules under the Health Insurance Portability and Accountability Act of 1996, or HIPAA.These rules protect health information by regulating its use and disclosure, including for research and other purposes.Failure of a HIPAA “covered entity” to comply with HIPAA regarding such “protected health information” could constitute a violation of federal law, subject to civil and criminal penalties.Covered entities include healthcare providers (including those that sell devices or equipment) that submit electronic claims.Consequently, health information that we access, collect, analyze, and otherwise use and/or disclose may include protected health information that is subject to HIPAA. As noted above, many state laws also pertain to the confidentiality of health information.Such laws are not necessarily preempted by HIPAA, in particular those state laws that afford greater privacy protection to the individual than HIPAA.These state laws typically have their own penalty provisions, which could be applied in the event of an unlawful action affecting health information. 18 Table of Contents Sales, Marketing and Distribution General Trends We believe that demographic trends, principally in the form of a better informed, more active and aging population in the major healthcare markets of the United States, Western Europe and Japan, together with opportunities in emerging markets such as the Asia-Pacific Region (including China) and Latin America, as well as our focus on innovative products, will continue to have a positive effect on the demand for our products. Primary Markets In 2006, Domestic accounted for 42% of total net sales; Blackstone accounted for 8% of total net sales; Breg accounted for 21% of total net sales; and International accounted for 29% of total net sales.No single non-governmental customer accounted for greater than 5% of total net sales.Sales to customers were broadly distributed. Our products sold in the United States are either prescribed by medical professionals for the care of their patients or selected by physicians, sold to hospitals, clinics, surgery centers, independent distributors or other healthcare providers, all of whom may be primarily reimbursed for the healthcare products provided to patients by third-party payors, such as government programs, including Medicare and Medicaid, private insurance plans and managed care programs.Our products are also sold in many other countries, such as the United Kingdom, France and Italy, which have publicly funded healthcare systems as well as private insurance plans.(See Item 1A Risk Factors, page 24 for table of revenue by payor type.) 19 Table of Contents Sales, Marketing and Distributor Network We have established a broad distribution network comprised of direct sales representatives and distributors.This established distribution network provides us with a strong platform to introduce new products and expand sales of existing products.We distribute our products through a sales and marketing force of approximately 508 direct sales and marketing representatives.Our products are also sold through distributors.Worldwide we have approximately 280 independent distributors who represent our products in approximately 65 countries.The table below highlights the makeup of our sales, marketing and distribution network at December 31, 2006. Direct Sales & Marketing Headcount Distributors United States International Total United States International Total Domestic 280 - 280 32 - 32 Blackstone 40 4 44 38 25 63 Breg 26 3 29 48 61 109 International 6 149 155 - 76 76 Total 352 156 508 118 162 280 In our largest market, the United States, our sales, marketing and distributor network is separated between several distinct sales forces addressing different market sectors.The Spine market sector is addressed primarily by a direct sales force for spinal bone growth stimulation products and Blackstone biologics products and a distributor network for Blackstone spinal implant products.The Orthopedic market sector is addressed by a hybrid distribution network of predominately direct sales supplemented by distributors.The Sports Medicine market sector is primarilya distributor network for Breg products. Outside the United States, we employ both direct sales representatives and distributors within our international sales subsidiaries.We also utilize independent distributors in Europe, the Far East, the Middle East and Central and South America in countries where we do not have subsidiaries.In order to provide support to our independent distributor network, we have a group of sales and marketing specialists who regularly visit independent distributors to provide training and product support. Marketing and Product Education We seek to market our products principally to medical professionals and group purchasing organizations (“GPO”) or hospital organizations who buy on a large scale.The focus on marketing to physicians is designed to complement our product development and marketing strategy, which seeks to encourage and maintain product development relationships with the leading orthopedic, trauma and other surgeons.These relationships facilitate the introduction of design improvements and create innovative products that meet the needs of surgeons and patients, thereby expanding the market for our products.The focus on selling to GPO’s and large national accounts reflects a recent trend toward large scale procurement efforts in the healthcare industry. We support our sales force and distributors through specialized training workshops in which surgeons and sales specialists participate.We also produce marketing materials, including materials outlining surgical procedures, for our sales force and distributors in a variety of languages in printed, video and multimedia formats.To provide additional advanced training for surgeons, we organize monthly multilingual teaching seminars at our facility in Verona, Italy.The Verona product education seminars, which in 2006 were attended by over 850 surgeons and over 450 distributor representatives and sales specialists from around the world, include a variety of lectures from specialists as well as demonstrations and hands-on workshops.Each year many of our sales representatives and distributors independently conduct basic courses locally for surgeons in the application of certain of our products.We also provide sales training at our training centers in McKinney, Texas and at our Breg training center in Vista, California.Additionally, we have implemented a web-based sales training program, which provides continued training to our sales representatives. 20 Table of Contents Blackstone maintains a Los Angeles Spine Center to educate spine surgeons on its products.Blackstone currently holds training sessions at the center every other month with groups of 9 to 10 physicians who come from around the world to view surgery, work oncadavers and participate in a spinal conference. Spine surgeons have also come to the center on an individual basis to see various new products used in surgery. They have also brought X-rays to review difficult cases and discuss various trends in the marketplace.
